         Case 1:18-cr-00390-PAE Document 545 Filed 04/19/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       18 Cr. 390-3 (PAE)
                        -v-
                                                                             ORDER
 HECTOR SANCHEZ,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an application from defendant Hector Sanchez seeking his release

from Federal Correctional Institution (“FCI”) Allenwood Medium pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), in light of the risk that the COVID-19 pandemic presents to his health. See

Dkt. 542 (“Def. Mem.”). The Government opposes his request. See Dkt. 544 (“Gov’t Mem.”).

For the reasons that follow, the Court denies Sanchez’s application.

       Between 2015 and 2018, Sanchez acted as a wholesaler of large quantities of heroin,

mostly mixed with fentanyl, in co-defendant Maurice Hartley’s drug trafficking organization

(“Hartley DTO”). See Gov’t Mem. at 1; Dkt. 347 (“Sent. Tr.”) at 28–29. Sanchez received the

heroin on a near-daily basis from Hartley, packaged it into bundles of 10 glassines, and

resupplied lower-level dealers on the same schedule. See Gov’t Mem. at 1; Sent. Tr. at 29.

During the time in question, Sanchez was responsible for supplying between 12 and 36

kilograms (amounting to at least 240,000 individual glassines) of heroin mixed with fentanyl to

street dealers. See Gov’t Mem. at 2; Sent. Tr. at 29.

       On December 21, 2018, Sanchez pled guilty pursuant to a plea agreement to participating

in a conspiracy to distribute and possess with intent to distribute one kilogram or more of heroin
         Case 1:18-cr-00390-PAE Document 545 Filed 04/19/21 Page 2 of 9




and 400 grams or more of fentanyl, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846, which

carries a mandatory minimum of 120 months’ imprisonment. See Gov’t Mem. at 2. On April 9,

2019, the Court sentenced Sanchez to 120 months’ imprisonment, significantly below the

Guidelines range of 188 to 235 months’ imprisonment. See id. at 2–3; Sent. Tr. at 42–44.

Sanchez has been incarcerated since his arrest in June 2018, and so has served approximately 34

months of his stated sentence. See Gov’t Mem. at 1. His expected release date is January 8,

2027. See id. at 3. He has thus served about 28% of his 120-month stated sentence, or about

33% of his expected sentence.

       On February 11, 2021, the Court received a letter from Sanchez’s counsel, Lorraine

Gauli-Rufo, Esq., asking that she be re-appointed to file a compassionate release motion on

behalf of Sanchez. Dkt. 529. The Court granted the request. Dkt. 530. On March 17, 2021, Ms.

Gauli-Rufo filed that motion, arguing that Sanchez’s medical conditions and rehabilitation

support a reduction in sentence to time served. Def. Mem. at 1–3. On April 1, 2021, the

Government opposed that request, arguing that Sanchez’s release at this time would conflict with

the sentencing factors set forth in 18 U.S.C. § 3553(a).

       Under 18 U.S.C. § 3582(c)(1)(A), a court

       upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf . . . may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that— (i) extraordinary and compelling reasons warrant such
       a reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission.

The defendant bears the burden of proving that he is entitled to compassionate release under

18 U.S.C. § 3582(c). See United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the

defendant seeks decreased punishment, he or she has the burden of showing that the



                                                 2
         Case 1:18-cr-00390-PAE Document 545 Filed 04/19/21 Page 3 of 9




circumstances warrant that decrease.”); United States v. Clarke, No. 09 Cr. 705 (LAP),

2010 WL 4449443, at *1 (S.D.N.Y. Oct. 29, 2010).

       Originally, § 3582(c)(1)(A) did not permit prisoners to initiate compassionate release

proceedings and instead required the Bureau of Prisons (“BOP”) to seek such release on their

behalf. United States v. Ebbers, 432 F. Supp. 3d 421, 422–23, 427 (S.D.N.Y. 2020). But with

the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, Congress amended the law to

allow defendants independently to seek compassionate release from federal courts. Ebbers,

432 F. Supp. 3d at 422–23.

       Before the First Step Act, Congress had tasked the Sentencing Commission with

identifying circumstances sufficiently extraordinary and compelling to justify a sentence

reduction. Id. at 427 (citing 28 U.S.C. § 994(t)). The Commission did so in U.S.S.G. § 1B1.13

and its corresponding commentary. That guidance, inter alia, (1) sets out circumstances that

present extraordinary and compelling reasons justifying release; and (2) requires that a defendant

not be a danger to the community. Id. § 1B1.13(1)–(3) & cmt. n.1(A)–(D).

       By its terms, however, the Commission’s guidance applies only to a “motion of the

Director of the Bureau of Prisons.” Id. § 1B1.13. And the Commission has not updated

§ 1B1.13 or its commentary to reflect the First Step Act’s amendment to § 3582(c)(1)(A)

authorizing defendants to move for compassionate release on their own, without BOP

intervention. Accordingly, although courts—including this one—had treated the Commission’s

guidance as applicable to all compassionate release motions, see, e.g., United States v.

Hernandez, 451 F. Supp. 3d 301, 303 (S.D.N.Y. 2020); see also Ebbers, 432 F. Supp. 3d at 428,

the Second Circuit has recently clarified that § 1B1.13 “is not ‘applicable’ to compassionate

release motions brought by defendants,” rather than by the BOP, and “cannot constrain district



                                                 3
         Case 1:18-cr-00390-PAE Document 545 Filed 04/19/21 Page 4 of 9




courts’ discretion to consider whether any reasons are extraordinary and compelling” in such

cases. United States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020); see also id. at 237 (“Neither

Application Note 1(D), nor anything else in the now-outdated version of Guideline § 1B1.13,

limits the district court’s discretion.” (emphasis added)).

       Consistent with Brooker, in assessing a § 3582(c) motion brought directly by a defendant,

the Court is not constrained by either § 1B1.13’s enumeration of extraordinary and compelling

reasons or by its freestanding requirement that the defendant seeking release not pose any danger

to the community. Rather, the Court, “after considering the factors set forth in section 3553(a) to

the extent that they are applicable,” 18 U.S.C. § 3582(c)(1)(A)(i), may “consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring before [it] in

motions for compassionate release.” Brooker, 976 F.3d at 237.

       Here, the Government concedes that Sanchez’s medical conditions—including his

obesity and asthma—present extraordinary and compelling reasons for release under § 3582(c).

Gov’t Mem. at 11; see Def. Mem. at 2. The Court agrees with that assessment. The COVID-19

pandemic is extraordinary and unprecedented in modern times in this nation. It presents a clear

and present danger to free society for reasons that need no elaboration. The crowded nature of

federal prisons in particular presents an outsized risk that the COVID-19 contagion, once it gains

entry, will spread.1 In that respect, COVID-19 poses a heightened health risk to all inmates.




1
  See Timothy Williams, et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads
Behind Bars, N.Y. Times (May 20, 2020), https://www.nytimes.com/2020/03/30/us/coronavirus-
prisons-jails.html; see also United States v. Nkanga, 450 F. Supp. 3d 491, 492 (S.D.N.Y. 2020)
(citing Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
Correctional and Detention Facilities, Ctrs. for Disease Control & Prevention 2 (Mar. 23, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf)
(highlighting danger faced by those in jails and prisons).


                                                  4
         Case 1:18-cr-00390-PAE Document 545 Filed 04/19/21 Page 5 of 9




And a high-risk inmate like Sanchez who contracts the virus while in prison will, in all

likelihood, face challenges in caring for himself. Beyond the risks to health, the pandemic has

also subjected all inmates to far more restrictive conditions of confinement, and has prompted

limits on access to visitors, including family, far beyond what could have been expected at

sentencing. For these reasons, in the past months, various courts, including this one, have

ordered the temporary release of inmates held in pretrial or presentencing custody2 and the

compassionate release of high-risk inmates serving federal sentences.3

       The presence of extraordinary and compelling reasons for early release, however, is only

a threshold prerequisite for granting such release. The Court must also assure itself that release

accords with “the factors set forth in section 3553(a) to the extent that they are applicable” before

doing so. 18 U.S.C. § 3852(c)(1)(A). Here, the Court finds, these factors are inconsistent with

the reduction of Sanchez’s sentence by approximately two-thirds, as he requests.



2
  See, e.g., United States v. Chandler, --- F. Supp. 3d ---, No. 19 Cr. 867 (PAC), 2020 WL
1528120, at *1–3 (S.D.N.Y. Mar. 31, 2020) (granting bail application, under 18 U.S.C.
§ 3142(i), of defendant charged with being a felon in possession of a firearm); United States v.
McKenzie, 450 F. Supp. 3d 449 (S.D.N.Y. 2020) (granting bond pending sentencing, under 18
U.S.C. § 3145(c), to defendant who had pleaded guilty to single count of assault with a deadly
weapon and had been released on bond); United States v. Witter, No. 19 Cr. 568 (SHS), Dkt. 40
at 2–3 (S.D.N.Y. Mar. 26, 2020) (granting bond pending sentencing, under § 3145(c), to
defendant who had pleaded guilty to a narcotics offense).
3
  See, e.g., United States v. Mcrae, No. 17 Cr. 643 (PAE), 2021 WL 142277, at *5 (S.D.N.Y.
Jan. 15, 2021) (granting compassionate release to defendant with medical conditions putting him
at heightened risk of severe COVID-19 and who had served 75% of effective sentence); United
States v. Lizardi, No. 11 Cr. 1032 (PAE), Dkt. 2532 at 1–2, 9 (S.D.N.Y. Oct. 9, 2020) (same for
defendant who had served 93 months of a 121-month sentence and was scheduled to be released
to a halfway house in five months); United States v. Benjamin, No. 15 Cr. 445 (PAE), Dkt. 1144
at 6–7 (S.D.N.Y. Sept. 15, 2020) (same for defendant with asthma who had served nine years of
his 10-year sentence); United States v. Wilson, No. 16 Cr. 317 (PAE), Dkt. 656 at 4–7 (S.D.N.Y.
Aug. 31, 2020) (same for defendant with heighted vulnerability who had served the substantial
majority of his sentence and played a low-level role in a drug trafficking conspiracy); United
States v. Simon, 482 F. Supp. 3d 151, 154–56 (S.D.N.Y. 2020) (same for elderly defendant, who
had serious medical conditions and played a low-level role in a drug trafficking conspiracy).
                                                 5
         Case 1:18-cr-00390-PAE Document 545 Filed 04/19/21 Page 6 of 9




       To be sure, the possibility that Sanchez might contract COVID-19 in prison lends greater

weight to two of the § 3553(a) factors than could have been expected at the time of sentencing:

the “history and characteristics of the defendant” and “the need to provide the defendant with

needed . . . medical care.” See 18 U.S.C. § 3553(a)(1), (a)(2)(D). That is especially so given

Sanchez’s heightened vulnerability to severe COVID-19.

       But even so, the Court cannot find that a sentence reduction on the order that Sanchez

now seeks would result in a sentence commensurate with the other § 3553(a) factors, including

the need for the sentence imposed to reflect just punishment, protect the public, and provide

specific deterrence. As the Court remarked at sentencing, Sanchez’s conduct—which involved

dealing a “breathtaking amount of heroin and fentanyl”—was “gravely serious” and “terribly

destructive.” See Sent. Tr. at 29. The Court further noted that Sanchez and the Harley DTO

were “meaningful contributor[s]” to the “heroin and [] opioid epidemic,” and that there was

“strong circumstantial evidence” that at least five drug overdose deaths were connected to the

drugs sold by the Harley DTO. See id. at 29–30. And the Court explained that based on its

knowledge of the other defendants in this case, Sanchez was responsible for a “good deal more

drugs” than comparable co-defendants in the organization. See id. at 29. The evidence as to

Sanchez’s offense and substantial criminal history of eight prior convictions led the Court to

conclude that a significant sentence was necessary to further the interest in specific deterrence.

See id. at 32–36 (“I have an obvious concern . . . that you may return to crime again, whether

drug selling or another crime of the sort you have previously committed . . . .”). Granting

Sanchez compassionate release at this point would result in a sentence substantially below the

120-month mandatory minimum. The Court cannot conclude that a sentence roughly one-third




                                                 6
         Case 1:18-cr-00390-PAE Document 545 Filed 04/19/21 Page 7 of 9




of that which it found to be the lowest reasonable one in 2019 accords with the important

interests undergirding the § 3553(a) factors.

       Sanchez’s circumstances thus contrast with those of various sentenced defendants whose

release the Court has ordered in recent months pursuant to § 3582(c), who had generally served

far greater proportions of their sentences than Sanchez has here. See, e.g., United States v.

Ciprian, No. 11 Cr. 1032 (PAE), Dkt. 2581 at 2, 7–9 (S.D.N.Y. Feb. 1, 2021) (granting

compassionate release for defendant who had served 98 months of 120-month sentence); Lizardi,

No. 11 Cr. 1032 (PAE), Dkt. 2523 at 2 (same for defendant who had served nearly 93 months of

his 121-month sentence, and was expected to be released to a halfway house in five months);

Benjamin, No. 15 Cr. 445 (PAE), Dkt. 1144 at 6–7 (same for defendant with asthma and who

had served nine years of his 10-year sentence); Wilson, No. 16 Cr. 317 (PAE), Dkt. 656 at 4–7

(same for defendant who had served over half of his stated sentence and nearly two-thirds of his

actual sentence); United States v. Knox, No. 15 Cr. 445 (PAE), 2020 WL 1673140, at *1–2

(S.D.N.Y. Apr. 6, 2020) (same for defendant who had served all but seven months of an 88-

month sentence); Hernandez, 451 F. Supp. 3d at 305 (same for defendant who had served 17

months of a 24-month sentence and was scheduled for release in four months).

       Sanchez’s circumstances also contrast with those of his co-defendants whose release the

court has ordered in recent months pursuant to § 3582(c), all of whose age and/or medical

condition posed a substantially greater susceptibility to COVID-19 and who had served a greater

proportion of their respective sentences than Sanchez has. See, e.g., Simon, 482 F. Supp. 3d

at 154–56 (granting compassionate release for 72-year-old co-defendant with HIV, chronic

obstructive pulmonary disorder, Hepatitis C, prostate cancer, and hypertension who had served

well over half of a 44-month sentence); United States v. Davies, 18 Cr. 390 (PAE), Dkt. 479



                                                 7
         Case 1:18-cr-00390-PAE Document 545 Filed 04/19/21 Page 8 of 9




at 4–6 (S.D.N.Y. June 26, 2020) (same for 60-year-old co-defendant with high blood pressure,

hypertension, and obesity who had served half of a 50-month sentence); United States v. Brown,

18 Cr. 390 (PAE), Dkt. 472 at 4–7 (S.D.N.Y. June 17, 2020) (same for 65-year-old co-defendant

with HIV, Hepatitis C, hypertension, and partial paralysis from a past stroke); United States v.

Jasper, 18 Cr. 390 (PAE), Dkt. 441 at 2–4 (S.D.N.Y. Apr. 6, 2020) (same for co-defendant with

an immune-inflammatory disease who had 34 days left to serve of a four-month sentence).

Sanchez’s circumstances are instead more appropriately compared to those of his co-defendants

who, like Sanchez, are significantly younger, had similar medical conditions to Sanchez, and

who had also not served more than half of their respective sentences. See, e.g., United States v.

Carter, 18 Cr. 390 (PAE), Dkt. 528 at 1–2 (S.D.N.Y. January 25, 2021) (denying compassionate

release for co-defendant with obesity who had served half of his sentence); United States v.

Carter, 18 Cr. 390 (PAE), Dkt. 523 at 1–2 (S.D.N.Y. Dec. 14, 2020) (same for co-defendant with

obesity who had served 30 months of an 84-month sentence); United States v. Benitez, 18 Cr.

390 (PAE), Dkt. 492 at 2, 7 (S.D.N.Y. July 23, 2020) (same for a 37-year-old co-defendant of

Sanchez with asthma and other medical conditions who had served less than half of his

sentence).

       As a result, even crediting Sanchez’s representation that he has used his time in prison

productively, see Def. Mem. at 7, a reduction of his sentence to time served, at this point, would

substantially disserve the § 3553(a) factors, viewed holistically. In so finding, the Court does not

rule out that a later motion for early release under § 3582(c), made considerably deeper into

Sanchez’s sentence, and therefore resulting in a much lesser reduction of sentence, could be

compatible with § 3553(a). Sanchez’s various health conditions (in light of COVID-19) and the

substantial, and unexpected, rigors of incarceration during the pandemic, even if insufficient to



                                                 8
         Case 1:18-cr-00390-PAE Document 545 Filed 04/19/21 Page 9 of 9




justify a grant of compassionate release today, may justify a somewhat earlier release than his

present sentence contemplates. The Court’s ruling today therefore is without prejudice to

Sanchez’s right to move again under § 3582(c) for compassionate release at a later point,

substantially further into his term of imprisonment.

       Accordingly, despite the extraordinary and compelling circumstances presented by the

COVID-19 pandemic—and the danger they pose to Sanchez—at this time, the § 3553(a) factors

are not compatible with the reduction of sentence sought. The Court therefore denies Sanchez’s

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).


       SO ORDERED.

                                                            PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: April 19, 2021
       New York, New York




                                                9
